         Case 5:18-cv-00555-XR Document 199 Filed 04/06/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


JOE HOLCOMBE, INDIVIDUALLY, AS
HEIRS AT LAW AND AS                         §
REPRESENTATIVES OF THE ESTATE               §
OF JOHN BRYAN HOLCOMBE,                     §
DECEASED; AND CLARYCE                       §        Civil Action No. SA-18-CV-00555-XR
HOLCOMBE, INDIVIDUALLY, AS                  §
HEIRS AT LAW AND AS                         §
REPRESENTATIVES OF THE ESTATE
OF JOHN BRYAN HOLCOMBE,                     §
DECEASED;                                   §
      Plaintiffs,                           §
                                            §
v.

UNITED STATES OF AMERICA,
    Defendant.


       ORDER SETTING HEARING ON MOTION FOR PROTECTIVE ORDER

       On this day the Court considered non-party Academy, Ltd., d/b/a Academy Sports +
Outdoors’ (“Academy”) Motion for Protection from Subpoena (ECF No. 184), the Plaintiffs’ and
the Government’s Responses in Opposition (ECF Nos. 193, 194), and Academy’s Reply (195).
This motion is set for hearing on Tuesday, April 14, 2020 at 10:30 a.m. Pursuant to the
Standing Order Regarding Court Operations under the Exigent Circumstances created by the
COVID-19 Pandemic, the hearing will be conducted by video conference. The Courtroom
Deputy will inform the parties of the means by which the hearing will be conducted.

       It is so ORDERED.

       SIGNED April 6, 2020.




                                XAVIER RODRIGUEZ
                                UNITED STATES DISTRICT JUDGE




                                             1
